Opinion filed September 8, 2022




                                      In The


        Eleventh Court of Appeals
                                   ___________

                              No. 11-22-00226-CR
                                   ___________

                   JEANNE MARIE LUSTIG, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 161st District Court
                              Ector County, Texas
                      Trial Court Cause No. C-20-0836-CR


                     MEMORANDUM OPINION
      Appellant, Jeanne Marie Lustig, entered into a plea agreement with the State.
Pursuant to that plea agreement, Appellant pleaded guilty to the state jail felony
offense of possession of a controlled substance. See TEX. HEALTH & SAFETY CODE
ANN. § 481.115(b) (West Supp. 2021). In accordance with the terms of the plea
agreement, the trial court deferred the adjudication of guilt and placed Appellant on
deferred adjudication community supervision for two years. Appellant filed a notice
of appeal in which she complains that the trial court erred “when it unilaterally added
unnegotiated terms to the plea-bargain agreement” by imposing confinement and
treatment in a substance abuse felony punishment facility as terms of Appellant’s
community supervision. We dismiss the appeal.
      This court notified Appellant by letter that the trial court had certified that this
is a plea bargain case in which Appellant has no right of appeal. See TEX. R.
APP. P. 25.2(a)(2), (d); see also TEX. CODE CRIM. PROC. ANN. art. 44.02 (West
2018). We requested that Appellant respond and show grounds to continue the
appeal. Appellant filed a response in which she set forth the following: (1) a
condition requiring drug abuse treatment was not contemplated by Appellant or the
State when they entered the plea agreement; (2) the trial court accepted the plea
agreement and agreed to be bound by it; (3) the trial court did not properly admonish
Appellant as to the conditions of confinement that it could impose; (4) the trial court
unilaterally added a term to the agreement without providing Appellant an
opportunity to withdraw her plea; (5) the trial court abused its discretion by failing
to follow the “continuum of drug treatment programs available”; and (6) Appellant’s
guilty plea was involuntary. We are unable to consider the merits of Appellant’s
contentions at this time. Appellant has not provided this court with any grounds
upon which this appeal may be continued.
      Rule 25.2(a)(2) provides that, in a plea bargain case in which the punishment
does not exceed the punishment agreed to in the plea bargain, “a defendant may
appeal only: (A) those matters that were raised by written motion filed and ruled on
before trial, (B) after getting the trial court’s permission to appeal, or (C) where the
specific appeal is expressly authorized by statute.” TEX. R. APP. P. 25.2(a)(2).
Subsections (A), (B), and (C) are not applicable here. We note that Rule 25.2 does
not permit a plea-bargaining defendant to appeal matters related to the voluntariness
of the plea—unless the defendant has obtained the trial court’s permission to appeal.
                                           2
See Griffin v. State, 145 S.W.3d 645, 648 (Tex. Crim. App. 2004); Cooper v. State,
45 S.W.3d 77, 83 (Tex. Crim. App. 2001); Carender v. State, 155 S.W.3d 929, 931
(Tex. App.—Dallas 2005, no pet.).
      The documents on file in this appeal reflect that Appellant entered into a plea
bargain and that her punishment was assessed in accordance with the plea bargain.
The trial court certified that Appellant has no right of appeal. Both the plea
agreement and the trial court’s certification were signed by Appellant, Appellant’s
trial counsel, and the judge of the trial court. The documents on file in this court
support the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 613–14
(Tex. Crim. App. 2005). Accordingly, we must dismiss this appeal without further
action. TEX. R. APP. P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim.
App. 2006).
      This appeal is dismissed.


                                                    PER CURIAM


September 8, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         3